Citation Nr: 0730863	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-41 716	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 13, 2002 
for the grant of service connection for major depressive 
disorder with gender identity disorder.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
March 1975.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that granted service connection and assigned a 100 
percent disability rating for major depressive disorder with 
gender identity disorder, effective from February 13, 2002, 
the date of receipt of the claim.


ORDER TO VACATE

The Board issued a decision on December 18, 2006, denying the 
veteran's claim for an effective date prior to February 13, 
2002 for the grant of service connection for major depressive 
disorder with gender identity disorder.  On April 17, 2007, 
the Board received the veteran's motion to vacate the 
December 18, 2006 decision on the basis of being denied due 
process.  

The veteran contends that although he provided the RO with a 
certified copy of his legal name change and notice when he 
changed addresses, the RO failed to put these changes into 
affect in a timely manner, which caused delays in mail 
delivery or mail was rendered undeliverable.  Therefore, the 
veteran contends that he did not receive the August 2006 
notice letter of the hearing scheduled before a member of the 
Board until after the September 2006 hearing date.  The Board 
observes that the August 2006 notice letter was mailed to a 
prior address and was not addressed properly with the 
veteran's legal name.

Moreover, in the December 2006 Board decision, the Board 
referred to the RO the issue of clear and unmistakable error 
(CUE) in December 1990 and June 2000 RO rating decisions in 
that the records were incomplete at that time (i.e. the 
service medical records were not yet associated with the 
claims file) and but for the incomplete record, the claims 
would have adjudicated as claims for service connection, not 
pension.

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

The record supports the veteran contentions that he received 
notification of the requested hearing after it was scheduled 
as it was sent to an incorrect address and addressed 
incorrectly, through no fault of the veteran.  A claimant has 
the right to a hearing before the Board, and the veteran has 
provided sufficient proof that his failure to attend the 
hearing scheduled for September 2006 was based upon good 
cause and was not his fault.  38 C.F.R. § 20.700 (2006).  The 
Board finds that the December 2006 decision was issued 
without providing the veteran the benefit of the hearing that 
he had requested.  Therefore, the veteran was denied due 
process of law.

The Board also finds that the CUE claims are deemed to be 
inextricably intertwined with the earlier effective date 
issue on appeal, and as the CUE claims have not been 
adjudicated in the first instance by the RO, the Board is 
constrained to address the current earlier effective date 
issue until such is concluded

Accordingly, in order to prevent any prejudice to the 
veteran, the Board has decided to vacate the December 18, 
2006 decision addressing the issue of an effective date prior 
to February 13, 2002 for the grant of service connection for 
major depressive disorder with gender identity disorder and 
to issue a de novo decision on the matter pending the RO's 
adjudication of the veteran's CUE claims 




ORDER

The Board's December 18, 2006 decision, denying an effective 
date prior to February 13, 2002, for the grant of service 
connection for major depressive disorder with gender identity 
disorder, is vacated.

	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



